Arbona Lago, Juez Ponente
TEXTO COMPLETO DE LA SENTENCIA
El 28 de julio de 1995, vigente ya la Ley de la Judicatura de 1994 desde el 24 de enero de 1995, la parte demandante-apelante presentó "Escrito de Apelación" ante el Tribunal de Primera Instancia, Sub-sección de Distrito de Lares. Ello consta de dos párrafos. En el primero señala que la sentencia de la cual se recurre fue dictada y archivada en autos copia de su notificación el 26 de mayo de 1995. Se informa que la sentencia fue luego enmendada el 20 de junio de 1995 y notificado de su archivo en autos el 30 de junio de 1995. En el segundo párrafo se apela para ante la "Sub-sección Superior, Sala de Utuado".
La Secretaría del Tribunal Superior de Ututado refirió el escrito a la Secretaría del Tribunal de Circuito de Apelaciones el 31 de julio de 1995 y ésta lo devolvió al Ledo. Algimiro Díaz Ayala, con la siguiente nota:

"El Tribunal de Primera Instancia nos ha notificado la presentación de un Escrito de Apelación en el caso de referencia, sin embargo no hemos recibido las 4 copias. Por tal razón, no se ha radicado ni asignado número. El escrito tiene ciertos defectos tales como el encabezamiento no está dirigido al Tribunal de Circuito de Apelaciones, no se menciona la jurisdicción ni el Circuito Regional al cual se apela. Ver copia de las páginas Núm. 29 y Núm. 30 del Reglamento anejadas."

El 7 de agosto de 1995 el demandante-apelante presentó "Escrito de Apelación (Enmendado)", en el cual añade 9 señalamientos de error y a renglón seguido —en dos páginas y cuarto— hace referencia a la Ley de Corporaciones, la doctrina de lucro cesante y alusión a venta de automóviles.
El documento no cuenta con una relación fiel y concisa de los hechos que informan la causa, no discute por separado los errores señalados (Regla 15 del Tribunal de Circuito de Apelaciones, TCA), carece de apéndice, índice y cuanto más requieren las Reglas 16(C), 35, 36 del TCA.
Ante tal craso incumplimiento del Reglamento no podemos considerar como suficiente el "Escrito de Apelación" del 28 de julio de 1995. Por tanto, carecemos también de jurisdicción para entender respecto al "Escrito de Apelación (Enmendado)" presentado el 7 de agosto de 1995; Regla 53.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Por ello tampoco es necesario considerar si el término "jurisdiccional" del Artículo 9.004 de la Ley de la Judicatura del 1994 es uno de competencia o de jurisdiccional] 
*1111Así lo pronunció y manda el Tribunal y lo certifica la Secretaria General.
María de la C. González Cruz
Secretaria General
ESCOLIO 95 DTA 284
1. Véase al respecto sección 2, Artículo V de la Constitución del E.L.A., Ramírez v. Registrador, 116 D.P.R. 541, 548.